IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0470
                               Filed April 29, 2020


IN THE INTEREST OF X.C.,
Minor Child,

C.S., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Lynn Poschner, District

Associate Judge.



       A mother appeals the adjudication of her child as in need of assistance

following disposition. AFFIRMED.



       Jesse A. Macro, Jr. of Macro & Kozlowski, LLP, Des Moines, for appellant

mother

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Michael Sorci of Youth Law Center, Des Moines, attorney and guardian ad

litem for minor child.



       Considered by Doyle, P.J., Mullins, J., and Scott, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


SCOTT, Senior Judge.

       This thirty-seven-year-old mother has a long history of substance abuse,

dating back to when she was fourteen. She also has a history of mental-health

afflictions and engaging in criminal activity. The family came to the attention of the

Iowa Department of Human Services in December 2019 as a result of allegations

of familial violence and the kidnapping of the child by a grandparent. 1 The State

sought and obtained an order for temporary removal, which was confirmed

following a removal hearing. At the adjudication hearing in February 2020, the

mother stipulated to adjudication of the child as in need of assistance, and the

juvenile court entered an order adjudicating the child as such under Iowa Code

section 232.2(6)(c)(2) and (n) (2019). The matter proceeded to a dispositional

hearing in March, at which the mother contested continued removal and

adjudication. At the time of the hearing, the mother had recently undergone

mental-health and substance-abuse evaluations. She declined recommended

mental-health treatment. She had also discontinued taking her mental-health

medication. She was open to recommended inpatient substance-abuse treatment,

but she declined outpatient treatment while she was placed on the waitlist for

inpatient treatment. The mother continued to decline drug tests, and she remained

homeless and without employment or transportation.

       The mother now appeals the adjudication of her child as in need of

assistance and the subsequent dispositional order. See In re Long, 313 N.W.2d

473, 477 (Iowa 1981) (concluding a pre-dispositional order for adjudication is not


1 The mother has previously had her parental rights terminated as to four of her
other children.
                                          3


a final order appealable as a matter of right). Having stipulated to the initial

adjudication, the mother cannot now be heard to argue on appeal that adjudication

at that time was improper. See, e.g., Jasper v. State, 477 N.W.2d 852, 856 (Iowa

1991) (noting a litigant “cannot deliberately act so as to invite error and then object

because the court has accepted the invitation”); Odegard v. Gregerson, 12 N.W.2d

559, 562 (Iowa 1944) (same).

       The mother goes on to appear to request that we reverse the juvenile court’s

dispositional order and either suspend the adjudication, order the child be placed

in her care, or both. See Iowa Code §§ 232.99(4) (noting the court’s options

following a dispositional hearing), .100 (providing for option to suspend the

judgment and continue the proceedings), .101 (providing for option to allow parent

to retain custody of the child.) Her argument is limited to the following:

       The mother contends the factual findings of the court were
       erroneous. The mother believes the court misinterpreted the exhibits
       and testimony which portrayed the mother in an unfavorable light.
       The mother contends she is a good mother, who loves her child and
       can care for the child full time. The mother requests her child be
       returned to her immediately.
              ....
              The mother requests that the Iowa Court of Appeals issue an
       opinion vacating the juvenile court orders and returning the child to
       the mother . . . .

       We find the mother’s vague arguments, merely supported by general

conclusions without references to the record, to be insufficient to facilitate our

review and deem them waived. See Iowa Rs. App. P. 6.201(1)(d) (“The petition

on appeal shall substantially comply with form 5 in rule 6.1401.”); 6.1401–Form 5

(“[S]tate what findings of fact or conclusions of law the district court made with

which you disagree and why, generally referencing a particular part of the record,
                                          4

witnesses’ testimony, or exhibits that support your position on appeal. . . . General

conclusions, such as ‘the trial court’s ruling is not supported by law or the facts’

are not acceptable.”); see also Iowa R. App. P. 6.903(2)(g)(3); see also In re C.B.,

611 N.W.2d 489, 492 (Iowa 2000) (“A broad, all encompassing argument is

insufficient to identify error in cases of de novo review.”); Inghram v. Dairyland Mut.

Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974) (“To reach the merits of this case would

require us to assume a partisan role and undertake the appellant’s research and

advocacy.    This role is one we refuse to assume.”).          We acknowledge the

expedited nature of this appeal, see generally Iowa R. App. P. 6.201, but the

mother has failed to provide us anything to review. We affirm.

       AFFIRMED.